Requestor:   Robert S. Gaiman, Esq., Town Attorney Town of Thompson P.O. Box 469 Liberty, N.Y. 12754
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a town may reduce the terms of office of members of the zoning board of appeals from five years to two years and of members of the planning board from seven years to two years.
Currently, your zoning board of appeals and planning board are structured under sections 267 and 271 of the Town Law. Those provisions do not provide for zoning boards and planning boards composed of members with two-year terms.
In prior opinions of this office, we have concluded that village and town boards may utilize their authority to amend or supersede provisions of the Village or Town Law to modify the structure of planning boards and zoning boards of appeals. 1987 Op Atty Gen (Inf) 117; 1986 Op Atty Gen (Inf) 128. We reasoned in those opinions that villages and towns are authorized to amend or supersede provisions of the Village or Town Law so long as they are acting within the scope of their local law powers. Both villages and towns possess the authority to enact local laws in relation to the health, safety and welfare of persons or property in the municipality and in relation to the powers, duties, qualifications, number, mode of selection and removal and terms of office of their officers and employees. Municipal Home Rule Law § 10(1)(ii)(a)(1), (12). It follows that a town may amend or supersede sections 267 and271 of the Town Law to provide for two-year terms for members of the zoning board of appeals and planning board.
We note that a local law amending or superseding a State statute must specify the provisions of State law to be amended or superseded. TurnpikeWoods v Town of Stony Point, 70 N.Y.2d 735 (1987). The town board may exercise discretion in drafting a local law to permit a transition to boards composed of members with two-year terms.
We conclude that a town board may amend or supersede provisions of the Town Law dealing with the terms of members of zoning boards of appeals and planning boards.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of the views of this office.